Title: To James Madison from John Gavino, 28 June 1802
From: Gavino, John
To: Madison, James


					
						Sir
						Gibraltar 28: June 1802
					
					I am now sorry to inform you that the faltering hopes given us the 

22d: Inst: by Consul Simpson & Communicated to you in mine of 24th. No: 91 respecting our affairs with 

Morrocco are Vanishd.  Said Gentleman arrived here the 25: Inst: fresh orders having reachd Tanger the 

24th: Currt: for his quiting the Country immediately.  He tells me the Empr: had mentioned in publick that 

his Cruisers were to be fitted out against the Americans.  For particulars referr to Comodor Morris and 

said Gentleman, who no doubt will inform you how he has disposed of the $1000 he calld for account 

publick Service, which I sent him the 23d: Inst: and drew on you for same the 24th: agreeable to his 

desire.
					Sir James Saumeraze in the Ceser arrived on the 25: with part of the Troops from Mahon, which 

was enterily evacuated the 17th: Ulto.  Our Govr. the Duke of Kent is Encamping some of the Troops 

belonging to this Garrison, and Lord Kieth gone home.  I have the honor to be Sir Your most Obedt. & 

most he. St.
					
						John Gavino
					
					
						I have Circulars wrote for all our Consuls advising the Empr. of Morroccos final Determination regarding 

us.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
